Luke, J.
The error assigned upon two excerpts from the charge of the court is wholly without merit. The charge of the court was most fair, and fully presented the issues in the case. The evidence amply authorized the verdict finding the defendant guilty.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.

Indictment for robbery; from Fulton superior court —Judge Humphries. November 15, 1919.
Claude D. Rowe, G. H. Cornwell, for plaintiff in error.
John A. Boykin, solicitor-general, E. A. Stephens, contra.